 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        VENICE PI, LLC,
 8                            Plaintiff,
 9         v.                                           C17-1219 TSZ

10      CHRISTINA BRUMANN (formerly                     MINUTE ORDER
        known as Christina Bannon-Durant),
11
                              Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)     Plaintiff Venice PI, LLC’s motion, docket no. 59, to dismiss its claims
     against defendant Christina Brumann, formerly known as Christina Bannon-Durant,
15
     without prejudice is GRANTED. Plaintiff initiated this action against ten defendants
     associated with different Internet Protocol (“IP”) addresses that were allegedly part of a
16
     “swarm” infringing plaintiff’s copyrights in the motion picture “Once Upon a Time in
     Venice.” Christina Brumann is the sole remaining defendant. On April 22, 2019,
17
     plaintiff filed a notice of voluntary dismissal, docket no. 59, which the Court treated as a
     motion to dismiss without prejudice. See Minute Order (docket no. 60). Brumann has
18
     responded and requested that the Court dismiss plaintiff’s claims against her with
     prejudice and award her attorney’s fees under the Copyright Act in an amount to be
19
     determined later. Under the Copyright Act, attorney’s fees are discretionary, and the
     Court can decline to award them. See Killer Joe Nevada, LLC v. Does 1-20, 807 F.3d
20
     908, 911 (8th Cir. 2015); Palladium Music, Inc. v. EatSleepMusic, Inc., 398 F.3d 1193,
     1200-01 (10th Cir. 2005); see also Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19
21
     (1994) (setting forth the following nonexclusive factors: frivolousness, motivation,
     objective unreasonableness (both in the factual and in the legal components of the case),
22

23

     MINUTE ORDER - 1
 1 and the need in particular circumstances to advance considerations of compensation and
   deterrence). When plaintiff filed this action, the law was unsettled, and the copyright
 2 infringement claim asserted by plaintiff was arguably “plausible.” See Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 570 (2007). Even if the Court dismissed plaintiff’s claims
 3 against Brumann with prejudice, the Court would not award Brumann attorney’s fees
   under the Copyright Act. Thus, the prospect of attorney’s fees is not a basis to dismiss
 4 this matter with prejudice. Brumann contends that, unless this action is dismissed with
   prejudice, she will live in fear of plaintiff filing another lawsuit against her. Brumann’s
 5 concern should be alleviated by Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142 (9th
   Cir. 2018), which set forth a binding pleading standard for these types of cases. In the
 6 absence of “something more” than just an IP address as evidence, see id. at 1145, any
   renewed pursuit of copyright infringement claims against Brumann might constitute the
 7 type of bad faith and vexatious conduct that could subject plaintiff and/or its attorney to
   sanctions under the Court’s inherent power and/or 28 U.S.C. § 1927. See Chambers v.
 8 NASCO, Inc., 501 U.S. 32 (1991); B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1106-09
   (9th Cir. 2002).
 9
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
10 record and to CLOSE this case.

11         Dated this 17th day of June, 2019.

12                                                   William M. McCool
                                                     Clerk
13
                                                     s/Karen Dews
14                                                   Deputy Clerk
15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
